Citation Nr: 0424728	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  97-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased evaluation for post-operative 
residuals of a shell fragment wound (SFW) to the right ankle, 
currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a fractured right fifth metatarsal.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney




WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing on June 16, 1998.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.

On appeal, the Board denied the veteran's claims in an August 
2002 decision.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  By Order dated January 16, 2004 the Court remanded 
the appeal to the Board.  The Order indicated that a remand 
was required because VA had not fully complied with the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) and had not articulated adequate reasons and bases to 
show that appropriate notice under the VCAA had been sent to 
the veteran.   




REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims for service connection for a left 
knee disability and a low back disability to be granted and 
what is necessary for his claims for increased ratings for 
his right ankle and right fifth metatarsal disabilities to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.  The RO should specifically 
inform the veteran what actions it will take, what actions 
the veteran needs to take and should also inform him that he 
should submit all available evidence.

The veteran recently submitted evidence in the form of 
photographs of his legs and feet.  He expressly declined to 
waive RO consideration of that evidence.  Accordingly, the 
case must be remanded to the RO for review of this additional 
evidence in conjunction with the veteran's claims.  See, DAV 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) /Clinic in 
Wilmington, North Carolina from December 2003 to the present.   
The claims folder does not contain this evidence.  The RO 
must contact the VAMC in Wilmington, North Carolina, and any 
other VA facility that is appropriate and obtain all records 
for the veteran from December 2003 to the present, especially 
records from Dr. Shelly L. West.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  

The Board also finds that additional examinations for the 
right ankle and right fifth metatarsal are required.  The 
veteran was last examined by a VA physician for his ankle and 
toe disabilities in August 1999.  The veteran has asserted 
that his conditions have worsened since that time.  The Board 
finds that an additional VA examination is required in light 
of the contentions of the veteran that his conditions have 
worsened since 1999.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Because VA has not sent appropriate notice under the VCAA, 
because there is outstanding medical evidence, and because a 
new examination is warranted, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  The RO should obtain all treatment 
records for the veteran from the VAMC 
clinic in Wilmington, North Carolina and 
any other appropriate VA facility dated 
from December 2003 to the present.  The 
RO should specifically request all VA 
treatment records from Dr. Shelly L. 
West.  If no records are available, the 
RO should obtain written confirmation of 
that fact.

3.  The RO should schedule the veteran 
for an examination of his right fifth 
metatarsal.  The claims folder should be 
made available to the examiner for review 
before examination.  The examiner should 
review reports from the November 1995 and 
August 1999 VA examinations, and the VA 
and private treatment records, well as 
any newly obtained treatment records.  
The examiner should determine if there is 
malunion or nonunion of the right fifth 
metatarsal, and if so, to what degree.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's right fifth metatarsal, 
including during flare-ups.   The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation to a point in time 
when the symptoms are quiescent.    See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
Functional loss should be portrayed in 
terms of additional loss of range of 
motion, if feasible.  DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 (1995).  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  A 
complete rationale for the opinions given 
should be provided.

4.  The RO should schedule the veteran 
for an examination to determine the 
extent of his right ankle disability.  
The examiner should review the claims 
folder prior to the examination.  The 
examiner should fully describe all 
disability to include limitation of 
motion and loss of function as well as 
any muscle disability.  The examiner 
should specifically identify which muscle 
groups are affected.  With respect to 
muscle disability of the right ankle the 
examiner is requested to address the 
cardinal signs of muscle disability 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.

5.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




